Exhibit 10.30

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is made effective as of _____
(the “Effective Date”), by and between Evans Bancorp, Inc. (the “Company”) and
_____(the “Executive”).  References to the “Bank” shall mean Evans Bank, NA, the
wholly owned subsidiary of the Company.

WHEREAS, the Executive is currently employed by the Bank; and

WHEREAS, the Bank wishes to recognize the contributions of the Executive to the
Bank by providing the severance benefits described in this Agreement in the
event the Executive’s employment is terminated under the circumstances described
in this Agreement following a Change in Control (as defined below).

NOW, THEREFORE, in consideration of the contribution of the Executive, and upon
the other terms and conditions hereinafter provided, the parties hereto agree as
follows:

1.



TERM OF AGREEMENT

The term of this Agreement shall be twenty-four (24) full calendar months from
the effective date of this Agreement set forth above, and shall renew daily,
such that the remaining unexpired term of the Agreement shall always be
twenty-four (24) months, until the date that the Company gives the Executive
written notice of non-renewal (“Non-Renewal Notice”).  The term shall end on the
date that is twenty-four (24) months after the date of the Non-Renewal Notice,
unless the parties agree that the term shall end on an earlier date.

2.



PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL

This Agreement provides for certain payments and benefits to Executive only in
the event of Change in Control followed by a termination of Executive’s services
with the Company as set forth in this Agreement.

(a) Upon the occurrence of a Change in Control of the Company during the term of
this Agreement, followed by Executive’s voluntary termination of employment for
“Good Reason,” as defined in Section 2(a) hereof, or involuntary termination of
the Executive’s employment by the Company or the Bank, other than for Cause (as
defined in Section 2(c) hereof), the provisions of Section 3 shall apply.  “Good
Reason” shall mean the following: (i) a material demotion, loss of title, office
or significant authority (in each case, other than as a result of the fact that
the Company or the Bank is merged into another entity in connection with the
Change in Control and will not operate as a stand-alone, independent entity),
(ii) a material reduction in annual base compensation, (iii) or relocation of
his principal place of employment by more than thirty-five (35) miles from its
location immediately prior to the Change in Control.  Upon the occurrence of any
event described above in clauses (i), (ii), and (iii), Executive shall have the
right to elect to terminate the Agreement by resignation for Good Reason within
ninety (90) days after the event giving rise to said right to elect.  The
Company shall have at least thirty (30) days  thereafter to remedy the
occurrence of any of the events described above, provided, however, that the
Company shall be entitled to waive such cure period and make an immediate
payment hereunder.  If the Company remedies the event within the thirty (30) day
cure period, then no Good



--------------------------------------------------------------------------------

 

Reason shall be deemed to exist with respect to such event.  If the Company does
not remedy the event within such thirty (30) day cure period, then the Executive
may deliver a Notice of Termination, as defined in Section 4 hereof at any time
within sixty (60) days following the expiration of such cure period.

(b) For these purposes, a Change in Control of the Company shall mean a change
in control of a nature that:

(i)would be required to be reported in response to Item 5.01 of the current
report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or

(ii)results in a Change in Control of the Bank or the Company within the meaning
of the Bank Holding Company Act, as amended, and applicable rules and
regulations promulgated thereunder by the Federal Reserve Board (collectively,
the “BHCA”), or under the Bank in Control Act and the rules and regulations
promulgated thereunder by the Federal Reserve Board, as in effect at the time of
the Change in Control; or

(iii)without limitation such a Change in Control shall be deemed to have
occurred at such time as (a) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of Company’s
outstanding securities, except for any securities purchased by the Company’s
employee stock ownership plan or trust; or (b) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as though he were a member of the
Incumbent Board; or (c) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Company or similar transaction in
which the Company is not the surviving institution occurs or is implemented; or
(d) a proxy statement soliciting proxies from stockholders of the Company is
distributed, by someone other than the current management of the Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan are exchanged for or converted into cash or
property or securities not issued by the Company; or (e) a tender offer is made
for 25% or more of the voting securities of the Company and the shareholders
owning beneficially or of record 25% or more of the outstanding securities of
the Company have tendered or offered to sell their shares pursuant to such
tender offer and such tendered shares have been accepted by the tender offeror. 

(c) Even if a Change in Control shall occur, the Executive shall not have the
right to receive termination benefits pursuant to Section 3 hereof upon
termination of employment for Cause.  “Cause” as used herein, shall include
termination because of the Executive’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit, material
breach of the Bank’s or the Company’s Code of Ethics, material violation of the
Sarbanes-Oxley requirements for officers of public companies that in the
reasonable opinion of the Chief Executive Officer will likely cause substantial
financial harm or substantial injury to the reputation of the Bank or the
Company, willfully engaging in actions that in the reasonable opinion of the
Chief Executive Officer will likely cause substantial financial harm or
substantial injury to the



--------------------------------------------------------------------------------

 

business reputation of the Bank or the Company, failure to perform stated duties
after receiving written notice of Executive’s failure to perform assigned
duties, willful violation of any law, rule or regulation (other than routine
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of the Agreement.

3.



TERMINATION

(a) If, within twenty-four (24) months after the occurrence of a Change in
Control, there is an involuntary termination of the Executive’s employment with
the Bank or the Company other than for Cause, or a voluntary termination of
employment with the Bank and the Company for Good Reason, the Company shall be
obligated to pay the Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay, a lump sum equal to two times the highest rate of gross base salary earned
by the Executive during the prior twelve (12) months, subject to applicable
withholding taxes, but that such payment is conditioned upon the Executive
signing a general release in a form acceptable to the Company.  Upon an Event of
Termination, the Executive shall have such rights as specified in any other
employee benefit plans or programs maintained by the Employer, as may be in
effect from time to time.

(b) Upon the occurrence of an Event of Termination, the Bank will continue to
provide, under the same cost-sharing arrangement as is in effect upon the Event
of Termination, life insurance and non-taxable medical and health insurance
coverage substantially comparable, as reasonably or customarily available, to
the coverage maintained by the Bank for Executive prior to his termination,
except to the extent such coverage may be changed in its application to all
Employer employees.  Such coverage shall cease twenty-four (24) months following
the Event of Termination. 

(c) The benefit described in Section 3(a) shall be paid in a lump sum within
thirty (30) days following the Executive’s Date of Termination, as defined in
Section 4 hereof.  Such payments shall not be reduced in the event the Executive
obtains other employment following termination of employment.  Notwithstanding
the foregoing, in the event Executive is a “Specified Employee” (within the
meaning of Treasury Regulations §1.409A-1(i)), then solely to the extent
necessary to avoid penalties under Code Section 409A, Executive shall be paid
the benefit described in Section 3(a) on the first day of the seventh month
following the Executive’s Date of Termination; provided, however, that the
six-month delay for such payment shall not apply in the event that the
separation pay is due to upon an involuntary Separation from Service or a Good
Reason Separation from Service and the amount of the separation pay does not
exceed two times the lesser of (i) the Executive’s annualized compensation based
upon his annual rate of pay for the taxable year preceding the year in which the
Separation from Service occurs; or (ii) the limit set forth in Section
401(a)(17) of the Internal Revenue Code for the year in which the Separation
from Service occurs (i.e. for 2010, $245,000), as provided in Treasury
Regulation Section 1.409A-1(b)(9)(iii). 

(d) Notwithstanding the preceding paragraphs of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to the Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
in order to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times the Executive’s
“base amount”, as determined in accordance with said Section 280G. The
allocation of the reduction required hereby among



--------------------------------------------------------------------------------

 

Termination Benefits provided by the preceding paragraphs of this Section 3
shall be determined by the Executive, provided, however, that if it is
determined that such election by Executive shall be in violation of Code Section
409A, the cash severance payable under Section 3 herein shall be reduced by the
minimum amount necessary to result in no portion of the payments and benefits
payable by the Company being non-deductible pursuant to Code Section 280G and
subject to an excise tax imposed under Code Section 4999. 

(e) For purposes of Section 3, termination of employment shall be construed to
require a “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder, such that the Company and Executive
reasonably anticipate that the level of bona fide services Executive would
perform after termination would permanently decrease to a level that is less
than 50% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period.

(f) Notwithstanding anything in this Agreement to the contrary, this Agreement
shall be construed to comply with Code Section 409A and the regulations and
other guidance published thereunder.

4.



NOTICE OF TERMINATION

Any purported termination of employment by the Bank or the Company or by the
Executive shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the Date of Termination and, in the event of
termination by the Executive, the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.  “Date of Termination” shall mean
the date specified in the Notice of Termination (which, in the case of a
termination for Cause, shall be immediate).  In no event shall the Date of
Termination exceed thirty (30) days from the date Notice of Termination is
given.

5.



POST-TERMINATION OBLIGATIONS AND CONFIDENTIALITY.

(a)The Executive hereby covenants and agrees that, for a period of one year
following his termination of employment with the Bank or the Company, he shall
not, without the written consent of the Company, either directly or indirectly:

 

(i)solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company or the Bank or any of its
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business whatsoever that competes with the business of the Bank or the
Company or any of its affiliates or has headquarters or offices within
thirty-five (35) miles of the locations in which the Bank or the Company or its
affiliates has business operations or has filed an application for regulatory
approval to establish an office;

 

(ii)become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity-owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with the Bank or the Company or its affiliates in the
same geographic



--------------------------------------------------------------------------------

 

locations where the Company or its affiliates has material business interests;
provided, however, that this restriction shall not apply if the Executive’s
employment is terminated following a Change in Control or due to Termination for
Cause; or



 

(iii)solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank or the
Company or its affiliates to terminate an existing business or commercial
relationship with the Bank or the Company or its affiliates.

 

(b)Executive shall, upon reasonable notice, furnish such information and
assistance to the Company and/or its affiliates, as may reasonably be required
by the Company and/or its affiliates, in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become, a party;
provided, however, that Executive shall not be required to provide information
or assistance with respect to any litigation between the Executive and the
Company, or any of its affiliates.

(c)Executive agrees that he shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive’s assigned duties and for the benefit of the Company
or the Bank, either during the period of the Executive’s employment or at any
other time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating or belonging to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Executive during the Executive’s employment with the Company or the Bank.  The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes known to the public subsequent
to disclosure to the Executive through no wrongful act of the Executive of any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company, with prior notice of the contemplated disclosure and
reasonably cooperates with the Company, at its expense in seeking a protective
order or other appropriate protection of such information).  Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.

 

(d)All payments and benefits to the Executive under this Agreement shall be
subject to the Executive’s compliance with this Section.  The parties hereto,
recognizing that irreparable injury will result to the Company, its business and
property in the event of the Executive’s breach of this Section, agree that, in
the event of any such breach by the Executive, the Company will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by the Executive and all persons acting for or
with the Executive.  The Executive represents and admits that the Executive’s
experience and capabilities are such that the Executive can obtain employment in
a business engaged in other lines and/or of a different nature than the Company,
and that the enforcement of a remedy by way of injunction will not prevent the
Executive from earning a livelihood.  Nothing herein will be construed as
prohibiting the Company from pursuing any other remedies for such breach or
threatened breach, including the recovery of damages from the Executive.

 



--------------------------------------------------------------------------------

 

6.



SOURCE OF PAYMENTS

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Company. 

7.



EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Company and the Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Executive of a kind elsewhere provided. No provision
of this Agreement shall be interpreted to mean that the Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.

8.



NO ATTACHMENT

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, the
Executive, the Company and their respective successors and assigns.

9.



MODIFICATION AND WAIVER

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

10.



REQUIRED PROVISIONS

 

(a) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

(b) The Company may terminate the Executive’s employment at any time and for any
reason, but any termination by the Company, other than termination for Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement.



--------------------------------------------------------------------------------

 

11.



SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

12.



HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

13.



GOVERNING LAW

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of New York.

14.



ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a single
arbitrator sitting in a location selected by the Executive within thirty-five
(35) miles of Hamburg,  New York in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

15.



PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by the Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Company if the Executive is successful on the merits
pursuant to a legal judgment, arbitration or settlement.  Such reimbursement
shall occur as soon as practicable but not later than two and one-half months
after the calendar year in which the dispute is settled or resolved in the
Executive’s favor. 

16.



SUCCESSOR TO THE EMPLOYER

Any successor or assignee to the Company, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.

17.



OBLIGATIONS OF EMPLOYER

The termination of Executive’s employment, other than following a Change in
Control, shall not result in any obligation of the Company under this Agreement.





--------------------------------------------------------------------------------

 



18.



SIGNATURES

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and the Executive has signed this Agreement,
effective on the date first above written.

 

 

 

EVANS BANCORP, INC.

 

 

 

 

 

 



Date

By:

    

 

 

 

 

EXECUTIVE

 

 

 

 



Date



 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------